DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 03 FEBRUARY 2022, Applicant has cancelled Claims 5 and 15.  Claims 17-20 are new.  Claims 1-4, 6-14 and 16-20 are pending. 
Response to Amendment/Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 03 FEBRUARY 2022, with respect to the objection to the specification, the 112(b) rejections and the 103 art rejections have been fully considered and are persuasive.  The objection to the specification, the 112(b) rejections and the 103 art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous rejection, the Examiner had indicated that Claims 6-11 and 15-16 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims.  Applicant has amended Claims 6 and 11 to be in independent from including all of limitations of the base claim and any intervening claims.  Claim 12 has been amended to incorporate the allowable subject matter of original Claim 15.  Accordingly, Claims 6-14 and 16 are allowable. 
In regards to amended Claim 1, this claim has been amended to include limitation of original Claim 5.  Applicant asserts that the limitation of Claim 5, directed towards the adjustment mechanism is not taught or suggested in the VIRNO or OHMURA references.  In particular, the 
In new Claims 17, this claim includes the features in original Claim 5 in addition to similar limitations of Claim 1.  There is no adjustment mechanism in VIRNO that is configured when actuated to press the first tube laterally into the diptube and to stretch or compress the first tube axially at the point where it is pressed into the diptube so as to slide the diptube into the first port.  
The Examiner has update the search and has specifically looked for feature of the adjustment mechanism as required by Claims 1 and 17.  The Examiner is unable to provide a rejection which would properly teach or suggest the claimed invention.  
Claims 1-4, 6-14 and 16-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797